DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the at least a portion of the medical instrument”.
Due to the dependency to the parent claim, claims 2-16 are rejected.
Claim 12 recites the limitation "the elongated channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “an elongated channel”.
The term “super-hydrophilic” in claim 15 is a relative term which renders the claim indefinite. The term “super” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (PG-PUB US 2016/0068960) in view of Matsumoto et al (PG-PUB US 2015/0035918).
Regarding claim 1, Jung et al disclose a plasma treatment device (ABSTRACT). The apparatus comprises
(1) a chamber having a cavity for containing a tube to be treated therewithin (i.e. a housing…, a cavity…, Figures 1 & 2, paragraphs [0066] & [0072]); and 
(2) plasma generated within the tube by applying voltage to electrodes on the tube, wherein the plasma treatment is conducted with oxygen or nitrogen plasma and the surface of the tube becomes hydrophilic (i.e. a plasma activation zone…, a plasma generator…, Figures 1 & 2, paragraphs [0066], [0072], & [0082]).
Jung teaches that the degree of hydrophilicity of the tube may be controlled by changing reaction conditions, such as treatment time (paragraphs [0025] – [0026]), but does not teach a controller for activating the plasma generation and achieving hydrophilic surface. However, Matsumoto et al disclose a plasma treatment device (ABSTRACT). Matsumoto teaches that the plasma treatment device 10 comprises electrodes 11 for exposing plasma to a surface and a control unit 15 for controlling the plasma generation within the device, wherein hydrophilicity is imparted on the surface by the plasma treatment (Figures 3 & 4, paragraphs [0055] – [0057], & [0064]). 
Jung teaches that the degree of hydrophilicity of the tube may be controlled by changing reaction conditions, such as treatment time (paragraphs [0025] – [0026]). One having ordinary skill in the art, upon reading the teaching of Matsumoto, would have realized to control the treatment time by a plasma treatment device having a controller in an attempt to control plasma generation for imparting the surface hydrophilicity by the plasma treatment. Therefore, it would be obvious for one having ordinary skill in the art to incorporate a controller as suggested by Matsumoto in order to control plasma generation for achieving desired degree of the surface hydrophilicity by the plasma treatment within the device of Jung.
It should be noted that the limitation of “for inhibiting condensation …… into a body cavity” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
The limitation of “at least a portion of the medical instrument, ….including the optical element” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 2, Jung teaches that the chamber includes an elongated channel  and the plasma is generated therewithin (Figures 1 & 2, paragraph [0066]). The limitation of “the medical instrument including a scope having an elongated shaft” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claims 3 and 4, the cited limitations are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 5, Jung teaches that the tube is installed in the chamber (Figures 1 & 2, paragraph [0066] & [0072]).
Regarding claim 6, Jung teaches that the tube is made of dielectric material (paragraph [0066]).
Regarding claim 7, Jung teaches that the tube is installed in the chamber (Figures 1 & 2, paragraph [0072]). “the optical element” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 8, Jung teaches that plasma is generated within the tube (paragraph [0066]).
Regarding claim 9, Jung teaches that the chamber includes the tube having an electrode thereupon and a ground electrode is provided at the position where the chamber and the tube is connected, wherein plasma is generated by applying voltage between electrodes (Figures 7 & 8, paragraphs [0070] – [0072]).
Regarding claim 10, Jung teaches a vacuum pump (paragraph [0075]).
Regarding claim 11, Jung teaches that a ground electrode is provided at the position where the chamber and the tube is connected (Figures 7 & 8, paragraphs [0070] – [0072]).
Regarding claims 12 and 13, Jung teaches that the chamber includes the tube having an electrode thereupon and a ground electrode is provided at the position where the chamber and the tube is connected, wherein plasma is generated by applying voltage between electrodes (Figures 7 & 8, paragraphs [0070] – [0072]).
Regarding claim 14, Jung teaches a vacuum pump (paragraph [0075]). It has been held that mere duplication of the essential working parts of a device involves only routine of skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ8. Therefore, utilizing a plurality of pumps with connectors therebetween is within ordinary skill in the art.
Regarding claim 15, Jung teaches that the degree of hydrophilicity of the tube may be controlled by changing reaction conditions (paragraphs [0025] – [0026]). Matsumoto teaches that the plasma treatment device 10 comprises electrodes 11 for exposing plasma to a surface and a control unit 15 for controlling the plasma generation within the device, wherein hydrophilicity is imparted on the surface by controlling the applied voltage (Figures 3 & 4, paragraphs [0055] – [0057], & [0064]).
Regarding claim 16, the cited limitation is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus from the prior art (MPEP 2114).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 6-7 of U.S. Patent No. 10,413.168. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprises substantially the same elements as that of the issued patent.
Claims 1, 2, and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, and 11 of co-pending Application No. 17/660,398 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprises substantially the same elements as that of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
.Conclusion
Claims 1-16 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795